Case: 5:19-cr-00782-PAB Doc #:1 Filed: 12/18/19 1of4. PagelID#: 1

epg OE ENE
ga Get y had

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, )
asd 19 CR 7%
v. ) CASBNO® 1 CR (82
} Title 18, Sections 1343 and 2,
ANDREW Kk. ECKLUND ) United States Code
)
Defendant. ) i
JUDGE BARKER
)
GENERAL ALLEGATIONS
The Grand Jury charges:

1, Defendant ANDREW K. ECKLUND was a laboratory analyst and employed by

LAB COMPANY 1 in the Northern District of Ohio, Eastern Division.
Testing of Environmental Samples

2. Nearly all environmental statutes administered by the United States
Environmental Protection Agency (“U.S, EPA”) had provisions which call for the testing of
environmental samples. The testing was necessary to determine if the sample was hazardous to
human health or the environment.

Testing Methodologies

3. To ensure that environmental samples were safely, accurately, and consistently
tested, U.S. EPA published test methods. These methods were peer-reviewed, including
Methods 625 and 8270C. Both Methods 625 and 8270C were used to determine the presence

and concentration of hazardous substances in samples.

 

 
Case: 5:19-cr-00782-PAB Doc #: 1 Filed: 12/18/19 2 of 4. PagelD #: 2

Quality Control Measures

4. Quality control was one of the most important aspects of sample analysis. It
ensured both the precision and accuracy of the test results. If quality control was not passed,
then the sample was required to be tested again, after the testing equipment was repaired.

5. Both Methods 625 and 8270C included numerous quality control measures. In
fact, the methodologies shared several quality control measures, including tuning and calibration.
Company |

6. LAB COMPANY 1 operated an environmental testing laboratory in Northeastern
Ohio.

7. LAB COMPANY 1 analyzed environmental samples for companies and
government agencies from across the United States. These companies or government agencies
paid LAB COMPANY | for the analysis of the environmental samples.

8, After LAB COMPANY | analyzed the environmental samples, an Analysis
Report was sent to the customers, often by email.

9, In addition to the sample results, every Analysis Report included a list of the
testing methodology used to test the sample, for example, Method 625 or Method 8207C.

10. Each Analysis Report identified the laboratory analyst who did the analysis.
Also, there was a section of the Analysis Report which described any deviations from the testing
methodology, including the quality control measures.

11. Asa laboratory analyst at LAB COMPANY 1, Defendant was responsible for
testing environmental samples for the presence and concentration of hazardous substances using

Methods 625 and 8270C.

 

 
Case: 5:19-cr-00782-PAB Doc #: 1 Filed: 12/18/19 3o0f 4. PagelD #: 3

 

COUNTS 1-9
(Wire Fraud, 18 U.S.C. § 1343)

The Grand Jury further charges:
12. Paragraphs 1 through 11 of the Indictment are re-alleged and incorporated by
reference as if fully set forth herein.
The Scheme to Defraud
13. From on or about January 3, 2012 through on or about July 25, 2015, Defendant
ANDREW K. ECKLUND devised and intended to devise a scheme and artifice to defraud and to

obtain money by means of false and fraudulent pretenses and representations.

 

14. It was part of the scheme that:
a. On numerous occasions between on or about January 3, 2012, and on or
~ about July 25, 2015, when conducting quality control, Defendant took steps to make
it look like the quality control was passed, including failing to make necessary repairs
to the equipment. Defendant’s actions were done without regard for the accuracy or
validity of the testing he performed.

b. Because Defendant disguised invalid tests, making them look valid, he
was able to complete more analysis than would have been possible if he had properly
repaired testing equipment as required.

C. Contrary to Methods 625 and 8270C, Defendant did not document the
steps he took to make it appear that quality control had passed.

d, Because Defendant did not disclose the steps he took to make the samples

 

appear to pass quality control, LAB COMPANY | transmitted the Analysis Report to
the customer, often by email, without noting the failed quality control or Defendant’s

associated steps.
15.

Case: 5:19-cr-00782-PAB Doc #:1 Filed: 12/18/19 4o0f 4. PagelD #: 4

Use of Wires

On or about the dates listed below, in the Northern District of Ohio, Eastern

Division, and elsewhere, Defendant, for the purpose of executing the scheme and artifice to

defraud described above, caused to be transmitted, by means of wire communications in

interstate commerce, writings, signs, signals, pictures and sounds, from LAB COMPANY 1

located in the Northern District of Ohio, Eastern Division, to victim companies and agencies, as

set forth in the table below:

 

 

 

 

 

Emails
Count Date Email to: Location of Victim
1 December 18, 2014 Victim Company 1 Orlando, Florida
December 22, 2014 Victim Company 2 Anoka, Minnesota
December 26, 2014 Victim Company 3 Chambersburg, Pennsylvania
December 30, 2014 Victim Company 4 Kittanning, Pennsylvania

 

January 21, 2015

Victim Company 5

Sewickley, Pennsylvania

 

January 21, 2015

Victim Agency 1!

Cumberland, Maryland

 

January 26, 2015

Victim Company 5

Sewickley, Pennsylvania

 

February 6, 2015

Victim Company 6

Kansas City, Missouri

 

NO] oo; on) On) Bt ho

 

 

February 25, 2015

 

Victim Company 3

 

Chambersburg, Pennsylvania

 

All in violation of Title 18, United States Code, Section 1343 and 2.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 

 

 

 
